In an action inter alia to declare that plaintiffs are entitled to the proceeds of certain insurance policies, plaintiffs’ attorneys appeal from an order of the Supreme Court, Nassau County, dated November 25, 1975, which denied plaintiffs’ motion to vacate and modify two prior orders of the same court, dated October 21, 1975 and September 5, 1975, respectively, which said orders failed to provide for counsel fees in connection with the sum recovered on behalf of the infant plaintiff Paul Lefrak. Order reversed, on the facts and in the exercise of discretion, without costs or disbursements, and motion granted to the extent that the order dated October 21, 1975 is modified by adding thereto provisions awarding appellants, out of the amount awarded to the infant plaintiff Paul Lefrak, (1) a counsel fee in the amount of $2,500 and (2) a pro rata share of their disbursements in connection with the maintenance of the action. The action is remanded to Special Term for the entry of an appropriate order in accordance herewith. In our opinion the sum of $2,500 is adequate and reasonable, considering the nature of the litigation and the extent of the legal services rendered in connection therewith. Martuscello, Acting P. J., Latham, Cohalan, Damiani and Titone, JJ., concur.